Exhibit 10.2

 

EXECUTION COPY

 

UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT (this “Agreement”) made as of July 14, 2014 between
Pershing Gold Corporation, a Nevada corporation (the “Company”), and the
subscriber(s) identified on Exhibit A annexed hereto (the “Subscriber”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to a maximum of 44,117,647 units (the “Units”), each Unit
consisting of (a) one share of the Company’s common stock par value $0.0001 per
share (the “Common Stock”) and (b) one thirty month warrant (collectively, the
“Warrants” and together with the Units and Common Stock, the “Securities”) to
purchase 0.40 of a share of Common Stock of the Company at an exercise price
equal to $0.45 per share, subject to equitable adjustment thereunder (the
“Exercise Price”) at a negotiated price of $0.34 per Unit (the “Unit Purchase
Price”);

 

WHEREAS, the Company has retained Laidlaw & Company (UK) Ltd. to act as its
placement agent in connection with the sale of the Units pursuant to this
Agreement (the “Placement Agent”);

 

WHEREAS, the Offering is on a “best efforts, all-or-none” basis to attain the
minimum offering amount of $3,000,000 purchase price for the Units (the “Minimum
Offering”), and on a “reasonable efforts” basis as to the remaining Units to be
sold up to the maximum offering amount of $15,000,000 purchase price for the
Units (the “Maximum Offering”), to a limited number of “accredited investors”
(as that term is defined by Rule 501(a) of Regulation D (“Regulation D”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated by the SEC under the Securities Act;

 

WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of the Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated May 16, 2014, together
with all amendments thereof and supplements and exhibits thereto and as such may
be amended from time to time (the “Memorandum”); and

 

WHEREAS, the Subscriber desires to purchase such number of Units as set forth on
the signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

I.                                        SUBSCRIPTION FOR SECURITIES

 

1.1                               Subject to the terms and conditions
hereinafter set forth and as set forth in the Memorandum, the Subscriber hereby
subscribes for and agrees to purchase from the Company, and the Company subject
to its rights to accept or reject this subscription, agrees to sell to the
Subscriber, such number of Units at the Unit Purchase Price for the aggregate
purchase price as is set forth on the signature page hereof.  The purchase price
is payable by wire transfer, to be held in escrow until the conditions to
closing are achieved, to Signature Bank, the escrow agent (the “Escrow Agent”)
as follows:

 

Bank:  Signature Bank

ABA Number:  026013576

Account #:      1502260002

Account Name: Signature Bank, as Escrow Agent for Pershing Gold Corporation,

Swift Code: SIGNUS33

 

1.2                               The Subscriber understands acknowledges and
agrees that, except as otherwise set forth herein or otherwise required by law,
that once irrevocable, the Subscriber is not entitled to cancel, terminate or
revoke this Agreement or any agreements of the Subscriber hereunder and that
this Agreement and such other agreements shall survive the death or disability
of the Subscriber and shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

II.                                   REPRESENTATIONS BY SUBSCRIBER

 

Each Subscriber hereby severally, and not jointly, represents and warrants to
the Company that each such Subscriber’s representations in the Subscription
Agreement, in the form attached as Exhibit A to the Memorandum, entered into in
connection with this Agreement are true and correct as of the date hereof.

 

III.                              REPRESENTATIONS BY AND COVENANTS OF THE
COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

3.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has full
corporate power and authority to own and use its properties and its assets and
conduct its business as currently conducted.  Each of the Company’s subsidiaries
identified on Schedule 3.1 hereto (the “Subsidiaries”) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite corporate power and
authority to own and use its properties and assets and to conduct its business
as currently conducted. Neither the Company, nor any of its Subsidiaries is in
violation of any of the provisions of its respective articles of incorporation,
by-laws or other organizational or charter

 

2

--------------------------------------------------------------------------------


 

documents, including, but not limited to the Charter Documents (as defined
below). Each of the Company and its Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not result in a direct and/or indirect
(i) material adverse effect on the legality, validity or enforceability of any
of the Securities and/or this Agreement, (ii) material adverse effect on the
results of operations, assets, business, condition (financial and other) or
prospects of the Company and its Subsidiaries, taken as a whole, or
(iii) material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement, the
Subscription Agreement, the Memorandum, the Warrant and all exhibits,
supplements and schedules thereto, as such may be amended from time to time
(collectively the “Transaction Documents”) (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

3.2                               Capitalization and Voting Rights.  The
authorized, issued and outstanding capital stock of the Company is as set forth
in Schedule 3.2 hereto and all issued and outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable.  Except as set
forth in Schedule 3.2 hereto, (i) there are no outstanding securities of the
Company or any of its Subsidiaries which contain any preemptive, redemption or
similar provisions, nor is any holder of securities of the Company or any
Subsidiary entitled to preemptive or similar rights arising out of any agreement
or understanding with the Company or any Subsidiary by virtue of any of the
Transaction Documents, and there are no contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;
(ii) neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement except for
its equity incentive plans set forth on Schedule 3.2; and (iii) except as set
forth in Schedule 3.2 there are no outstanding options, warrants, agreements,
convertible securities, preemptive rights or other rights to subscribe for or to
purchase or acquire, any shares of capital stock of the Company or any
Subsidiary or contracts, commitments, understandings, or arrangements by which
the Company or any Subsidiary is or may become bound to issue any shares of
capital stock of the Company or any Subsidiary, or securities or rights
convertible or exchangeable into shares of capital stock of the Company or any
Subsidiary.  Except as set forth in Schedule 3.2 and as otherwise required by
law, there are no restrictions upon the voting or transfer of any of the shares
of capital stock of the Company pursuant to the Company’s Charter Documents (as
defined below) or other governing documents or any agreement or other
instruments to which the Company is a party or by which the Company is bound. 
All of the issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable and the shares of capital stock of
the Subsidiaries are owned by the Company, free and clear of any mortgages,
pledges, liens, claims, charges, encumbrances or other restrictions
(collectively, “Encumbrances”). All of such outstanding capital stock has been
issued in compliance with applicable federal and state securities laws.  The
issuance and sale of the Securities and, upon issuance, the Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”), as contemplated
hereby will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Subscribers and the Placement
Agent) and except as set forth in Schedule 3.2 will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security.  The Company is not a party to any outstanding stockholder purchase
rights and does not have a “poison pill” or

 

3

--------------------------------------------------------------------------------


 

any similar arrangement in effect giving any person the right to purchase any
equity interest in the Company upon the occurrence of certain events.

 

3.3                               Authorization; Enforceability.  The Company
has all corporate right, power and authority to enter into, execute and deliver
this Agreement and each other agreement, document, instrument and certificate to
be executed by the Company in connection with the consummation of the
transactions contemplated hereby, including, but not limited to Transaction
Documents and to perform fully its obligations hereunder and thereunder.  All
corporate action on the part of the Company, its directors and stockholders
necessary for the (a) authorization execution, delivery and performance of this
Agreement and the Transaction Documents by the Company; and (b) authorization,
sale, issuance and delivery of the Securities and upon issuance, the Warrant
Shares contemplated hereby and the performance of the Company’s obligations
under this Agreement and the Transaction Documents has been taken.  This
Agreement and the Transaction Documents have been duly executed and delivered by
the Company and each constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.  The Securities are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Encumbrances other
than restrictions on transfer provided for in the Transaction Documents.  The
Warrant Shares, when issued and paid for in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and nonassessable,
free and clear of all Encumbrances imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The Company
has reserved a sufficient number of Warrant Shares for issuance upon the
exercise of the Warrants, free and clear of all Encumbrances, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.  Except as set forth on Schedule 3.3 hereto, the
issuance and sale of the Securities contemplated hereby will not give rise to
any preemptive rights or rights of first refusal on behalf of any person other
than the Subscribers.

 

3.4                               No Conflict; Governmental Consents.

 

(a)                                 The execution and delivery by the Company of
this Agreement and the Transaction Documents, the issuance and sale of the
Securities (including, when issued, the Warrant Shares) and the consummation of
the other transactions contemplated hereby or thereby do not and will not
(i) result in the violation of any law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound including without limitation all foreign, federal,
state and local laws applicable to its business and all such laws that affect
the environment, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect, (ii) conflict with or violate any
provision of the Company’s Articles of Incorporation (the “Articles”), as
amended or the Bylaws, (and collectively with the Articles, the “Charter
Documents”) of the Company, and (iii) conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
or without due notice or lapse of time or both) a default or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
due notice, lapse of time or both) under any agreement, credit facility, lease,
loan agreement, mortgage,

 

4

--------------------------------------------------------------------------------


 

security agreement, trust indenture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them is bound or to
which any of their respective properties or assets is subject, nor result in the
creation or imposition of any Encumbrances upon any of the properties or assets
of the Company or any Subsidiary.

 

(b)                                 No approval by the holders of Common Stock,
or other equity securities of the Company is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, the Warrant Shares, except as has been previously obtained.

 

(c)                                  No consent, approval, authorization or
other order of any governmental authority or any other person is required to be
obtained by the Company in connection with the authorization, execution,
delivery and performance of this Agreement and the other Transaction Documents
or in connection with the authorization, issue and sale of the Securities and,
upon issuance, the Warrant Shares, except such post-sale filings as may be
required to be made with the SEC and with any state securities regulatory
authority, all of which shall be made when required.

 

3.5                               Consents of Third Parties.  No vote, approval
or consent of any holder of capital stock of the Company or any other third
parties is required or necessary to be obtained by the Company in connection
with the authorization, execution, deliver and performance of this Agreement and
the other Transaction Documents or in connection with the authorization, issue
and sale of the Securities and, upon issuance, the Warrant Shares, except as
previously obtained, each of which is in full force and effect.

 

3.6                               Shell Company Status; SEC Reports; Financial
Statements.  The Company has (a) for the twelve (12) months preceding the filing
of the Company’s Annual Report on Form 10-K of the fiscal year ended
December 31, 2013 (the “2013 10-K”)  (or such shorter period as the Company was
required by law to file such reports) (i) disclosed all material information
required to be publicly disclosed by it on Form 8-K, (ii) filed all reports on
Form 10-Q and Form 10-K and (iii) filed all other reports (other than any
Form 8-K) required to be filed by it under the Securities Act and the Securities
Exchange Act of 1934, as amended, including pursuant to Section 13(a) or
15(d) thereof (the “Exchange Act”) and (b) since the filing of the 2013 10-K,
the Company has filed all reports required to be filed by it under the
Securities Act and Exchange Act, (the foregoing materials being collectively
referred to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
aggregate and in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent

 

5

--------------------------------------------------------------------------------


 

basis during the periods involved, except as may be otherwise specified in such
financial statements or the footnotes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

3.7                               Licenses.  Except as otherwise set forth in
the SEC Reports, the Company and its Subsidiaries have sufficient licenses,
permits and other governmental authorizations currently required for the conduct
of their respective businesses or ownership of properties and are in all
material respects in compliance therewith.

 

3.8                               Litigation.  Except as set forth in the SEC
Reports or on Schedule 3.8, the Company knows of no pending or threatened legal
or governmental proceedings against the Company or any Subsidiary which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries, taken as a whole, or which
materially and adversely questions the validity of this Agreement or the other
Transaction Documents or the right of the Company to enter into this Agreement
and the other Transaction Documents, or to perform its obligations hereunder and
thereunder. Neither the Company nor any Subsidiary is a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which could materially adversely affect the
business, property, financial condition or operations of the Company and its
Subsidiaries taken as a whole. Except as set forth in the SEC Reports or on
Schedule 3.8, there is no action, suit, proceeding or investigation by the
Company or any Subsidiary currently pending in any court or before any
arbitrator or that the Company or any Subsidiary intends to initiate.  Neither
the Company nor any Subsidiary, nor to the Company’ s knowledge any director or
officer thereof, is or since the Form 10-K has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
Company’s knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company.

 

3.9                               Compliance.  Except as set forth in the SEC
Reports or on Schedule 3.9, neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

3.10                        Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations, permits, and licenses
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted,

 

6

--------------------------------------------------------------------------------


 

except where the failure to possess such permits or licenses could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

3.11                        Reserved.

 

3.12                        Investment Company.  The Company is not an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

3.13                        Brokers.  Except for the engagement of the Placement
Agent and the fees payable to the Placement Agent, neither the Company nor any
of the Company’s officers, directors, employees or stockholders has employed or
engaged any broker or finder in connection with the transactions contemplated by
this Agreement and no fee or other compensation is or will be due and owing to
any broker, finder, underwriter, placement agent or similar person in connection
with the transactions contemplated by this Agreement.  The Company is not party
to any agreement, arrangement or understanding whereby any person has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company other than the Placement Agency
Agreement dated May 16, 2014 between the Company and the Placement Agent.

 

3.14                        Intellectual Property; Employees.

 

(a)                                 The Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others as described
in the SEC Reports and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  Except as
disclosed on Schedule 3.14 or the SEC Reports, there are no material outstanding
options, licenses or agreements of any kind relating to the Intellectual
Property Rights, nor is the Company bound by or a party to any material options,
licenses or agreements of any kind with respect to the patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes of any other person or entity other than
such licenses or agreements arising from the purchase of “off the shelf” or
standard products.  The Company has not received any written communications
alleging that the Company has violated or, by conducting its business as
presently proposed to be conducted, would violate any Intellectual Property
Rights of any other person or entity.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Except as disclosed in the SEC Reports, the
Company is not aware that any of its executive officers is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with his or her duties to the
Company or that would conflict with the Company’s business as presently
conducted.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Company is not aware that any of its
executive officers intends to terminate his or her employment with the Company,
nor does the Company have a present intention to terminate the employment of any
executive officer.

 

(d)                                 Neither the execution nor delivery of this
Agreement, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as presently conducted, will,
to the Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument between any employee and the Company.

 

3.15                        Title to Real Property; Liens, Etc.  Except as
described in the SEC Reports, each of the Company and the Company’s subsidiary,
Gold Acquisition Corp., a Nevada corporation (“GAC”) has record title to the
unpatented mining claims (“Mining Claims”) and unpatented millsites
(“Millsites”) it owns, and record title to its leasehold and subleasehold
interests in real property (the “Leasehold Estates”), in each case subject to no
Encumbrances, other than (a) the production royalties listed in Schedule 3.15,
(b) Encumbrances those resulting from taxes which have not yet become
delinquent; and (c) Encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company; and (d) those that have otherwise arisen in the ordinary course of
business, none of which are material; and, with respect to the Mining Claims and
Millsites, subject to the paramount title of the United States of America and
the statutory rights of third parties to use the surface of the Mining Claims
and Millsites and to explore for and develop federal leasable minerals.   Except
as set forth in Schedule 3.15, each of the Company and GAC are in compliance
with all material terms of each lease or sublease of real property to which it
is a party or is otherwise bound.  Nothing in this Section 3.15, however, shall
be deemed to be a representation or a warranty that any of the Mining Claims
contains a discovery of valuable minerals.  The Company has good and marketable
title to the personal property owned by it.

 

3.16                        Obligations to Related Parties.  Except as described
in the SEC Reports including employment agreements filed on Form 8-K or in
Schedule 3.16, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (a) for payment of salary
or other compensation for services rendered including equity compensation,
(b) reimbursement for reasonable expenses incurred on behalf of the Company and
(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company).  Except as disclosed in
the SEC Reports or in Schedule 3.16, none of the officers or directors of the
Company and, to the Company’s knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of equity and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

3.17                        Material Changes.  Except as set forth in Schedule
3.17, since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in the subsequent SEC Reports,
(i) there has been no event, occurrence or development

 

8

--------------------------------------------------------------------------------


 

that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to generally accepted accounting principles or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the identity of its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
Company equity incentive plans. The Company does not have pending before the SEC
any request for confidential treatment of information.

 

3.18                        Sarbanes-Oxley.  The Company is in compliance with
all effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are applicable to it, except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.

 

3.19                        No General Solicitation.  None of the Company, its
Subsidiaries, any of their affiliates, and any person acting on their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of the Securities.

 

3.20                        No Integrated Offering.  Assuming the accuracy of
the Subscriber representations and warranties set forth in Article I hereunder,
none of the Company, its Subsidiaries, any of their affiliates, and any person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of any of the Securities under the Securities
Act or that is likely to cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as
disclosed in the SEC Reports, none of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf, have taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.

 

3.21                        Application of Takeover Protections.  The Company
has taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Charter Documents or the laws of its state of incorporation
that is or could become applicable to the Subscriber as a result of the
Subscriber and the Company fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Subscribers’ ownership of the Securities.

 

3.22                        Taxes.  Each of the Company and its Subsidiaries has
filed all U.S. federal, state, local and foreign tax returns which are required
to be filed by each of them and all such returns

 

9

--------------------------------------------------------------------------------


 

are true and correct in all material respects, except for such failures to file
which could not reasonably be expected to have a Material Adverse Effect.  The
Company and each Subsidiary has paid all taxes pursuant to such returns or
pursuant to any assessments received by any of them or by which any of them are
obligated to withhold from amounts owing to any employee, creditor or third
party except where not reasonably expected to have a Material Adverse Effect. 
The Company and each Subsidiary has properly accrued all taxes required to be
accrued and/or paid, except where the failure to accrue would not have a
Material Adverse Effect.  To the knowledge of the Company, the tax returns of
the Company and its Subsidiaries are not currently being audited by any state,
local or federal authorities.  Neither the Company nor any Subsidiary has waived
any statute of limitations with respect to taxes or agreed to any extension of
time with respect to any tax assessment or deficiency.  The Company has set
aside on its books adequate provision for the payment of any unpaid taxes except
where not reasonably expected to have a Material Adverse Effect.

 

3.23                        Registration Rights.  Except as set forth on
Schedule 3.23, no person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

3.24                        Listing and Maintenance Requirements.  The Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from the OTCQB to the effect
that the Company is not in compliance with the rules or regulations of the
OTCQB.  To the Company’s knowledge it is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
rules and regulations of the OTCQB.

 

3.25                        Disclosure.  Except with respect to the material
terms and conditions of the Offering contemplated by the Memorandum, the Company
confirms that neither it nor, to the Company’s knowledge, any other person
acting on its behalf has provided the Subscriber or its agents or counsel with
any information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Subscriber
will rely on the foregoing representation in purchasing the Units. All
disclosure in the Transaction Documents is true and correct when considered in
the aggregate and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole together with the
SEC Reports do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements, in light of the circumstances under which they were made
and when made, not misleading.

 

3.26                        Private Placement.  Assuming the accuracy of the
Subscribers’ representations and warranties set forth in Section 1, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Subscriber as contemplated hereby.

 

10

--------------------------------------------------------------------------------


 

3.27                        DTC Status. To the Company’s knowledge, the
Company’s transfer agent (the “Transfer Agent”) is a limited participant of the
Depository Trust Company and a full FAST transfer agent in the Depository Trust
Company Automated Securities Transfer Program.  The Company’s Common Stock is
currently eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.

 

3.28                        OFAC.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or person acting on
its behalf, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Units, or lend, contribute or otherwise make available such proceeds to any
joint venture partner or other person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions.

 

3.29                        Bad Actor Disqualification

 

(a)                                 No Disqualification Events. With respect to
Securities to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act (“Regulation D Securities”), to the knowledge of the Company,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Placement
Agent and the Subscriber a copy of any disclosures provided thereunder.

 

(b)                                 Other Covered Persons. The Company is not
aware of any person that (i) has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Securities and (ii) who is subject to a Disqualification Event.

 

(c)                                  Notice of Disqualification Events. The
Company will notify the Placement Agent in writing of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person, prior to any Closing of this Offering.

 

IV.                               TERMS OF SUBSCRIPTION

 

4.1                               The Securities will be offered for sale until
the earlier of (i) the date upon which subscriptions for the Maximum Offering
offered hereunder have been accepted, (ii) June 16, 2014 (subject to the right
of the Company and the Placement Agent to extend the offering until July 14,
2014 without further notice to investors) or (iii) the date upon which the
Company and the Placement Agent elect to terminate the Offering (the
“Termination Date”).  The Offering is

 

11

--------------------------------------------------------------------------------


 

being conducted on a “reasonable efforts, all or none” basis with respect to the
Minimum Offering and thereafter on a “reasonable efforts” basis for up to the
Maximum Offering.

 

4.2                               The Company may hold an initial closing
(“Initial Closing”) at any time after the receipt of accepted subscriptions for
the Minimum Offering.  After the Initial Closing, subsequent closings with
respect to additional Securities may take place at any time prior to the
Termination Date as determined by the Company, with respect to subscriptions
accepted prior to the Termination Date (each such closing, together with the
Initial Closing, being referred to as a “Closing”).  The last Closing of the
Offering, occurring on or prior to the Termination Date, shall be referred to as
the “Final Closing”.  Any subscription documents or funds received after the
Final Closing will be returned, without interest or deduction.  In the event
that an Initial Closing does not occur prior to the Termination Date, all
amounts paid by the Subscriber shall be returned to the Subscriber, without
interest or deduction.  The Subscriber may revoke its subscription and obtain a
return of the subscription amount paid to the Escrow Account at any time before
the date of the Initial Closing by providing written notice to the Placement
Agent as identified in the Subscription Agreement, the Company and the Escrow
Agent as provided in Section 6.1 below. Upon receipt of a revocation notice from
the Subscriber prior to the date of the Initial Closing, all amounts paid by the
Subscriber shall be returned to the Subscriber, without interest or deduction. 
The Subscriber may not revoke this subscription or obtain a return of the
subscription amount paid to the Escrow Agent on or after the date of the Initial
Closing. Any subscription received after the Initial Closing but prior to the
Termination Date shall be irrevocable.

 

4.3                               The minimum purchase that may be made by any
Subscriber shall be $35,000.  Subscriptions for investment below the minimum
purchase may be accepted at the discretion of the Placement Agent as identified
in the Subscription Agreement and the Company.  The Company and the Placement
Agent as identified in the Subscription Agreement reserve the right to reject
any subscription made hereby, in whole or in part, in their sole discretion. 
The Company’s agreement with each Subscriber is a separate agreement and the
sale of the Securities to each Subscriber is a separate sale.

 

4.4                               All funds shall be deposited in the account
identified in Section 1.1 hereof.

 

4.5                               Certificates representing the Securities
purchased by the Subscriber pursuant to this Agreement will be prepared for
delivery to the Subscriber as soon as practicable following the Closing (but in
no event later than five (5) days after a Closing) at which such purchase takes
place. The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Securities purchased by the Subscriber pursuant to
this Agreement directly to the Subscriber’s residential or business or brokerage
house address indicated on the signature page hereto.

 

4.6                               The Company’s agreement with each Subscriber
is a separate agreement and the sale of Securities to each Subscriber is a
separate sale.

 

4.7                               If, on or before the earlier of May 16,
2015 or the date the Company completes the raise of gross proceeds of $10.0
million in equity or debt financing (including the gross proceeds of the
Offering), the Company shall issue (other than in an Excepted Issuance) any
Common Stock for a price per share (the “New Purchase Price”) that is less than
the Unit

 

12

--------------------------------------------------------------------------------


 

Purchase Price, then, and thereafter successively upon each such issuance, the
Company shall promptly issue a number of additional shares of Common Stock to
investors in this Offering (the “Additional Shares”) for no additional
consideration equal to (a) the number of Unit Shares purchased pursuant to this
Agreement, multiplied by a fraction of which (i) the numerator is the Unit
Purchase Price (adjusted pursuant to the next sentence) and (ii) the denominator
is the New Purchase Price in effect on the date of calculation, minus (b) the
number of United Shares purchased pursuant to this Agreement.  The Unit Purchase
Price shall then be successively reduced to each lower New Purchase Price.

 

For purposes of this Agreement, “Excepted Issuances” shall mean any proposed
sale, transfer or issuance by the Company of its Common Stock in connection with
(A) full or partial consideration in connection with a merger, acquisition,
consolidation, or purchase or assets of a corporation or other entity (or any
division or business unit thereof), (B) full or partial consideration in
connection with a strategic supply, sale, license or joint venture or other
partnering arrangements not for the primary purpose of raising capital, (C), the
conversion of the Company’s Series E Convertible Preferred Stock, the exercise
of existing options, warrants or rights to purchase Common Stock or common stock
equivalents, or the grant of new options or warrants or common stock to
employees, directors, officer or consultants of the Company.

 

For the avoidance of doubt, no additional Warrants or Warrant Shares shall be
issued, and there shall be no change or adjustment in the Warrant exercise price
as the result of the issuance of Common Stock for a New Purchase Price.

 

V.                                    CONDITIONS TO OBLIGATIONS OF THE
SUBSCRIBER

 

5.1                               The Subscriber’s obligation to purchase the
Securities at the Closing at which such purchase is to be consummated is subject
to the fulfillment on or prior to such Closing of the following conditions,
which conditions may be waived at the option of each Subscriber to the extent
permitted by law:

 

(a)                                 Representations and Warranties; Covenants. 
The representations and warranties made by the Company in Section 3 hereof
qualified as to materiality shall be true and correct as of the Initial Closing
and on each Closing Date, except (i) to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, (ii) the representations and warranties made by the Company in Section 3
hereof not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date; provided however, that notwithstanding the
foregoing, the Company shall only be required to update the Disclosure Schedules
by the delivery to the Subscribers by the Company of an amended Disclosure
Schedule with respect to any information that is of a material nature as of such
proposed Closing Date.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 

13

--------------------------------------------------------------------------------


 

(b)                                 No Legal Order Pending.  There shall not
then be in effect any legal or other order enjoining or restraining the
transactions contemplated by this Agreement.

 

(c)                                  No Law Prohibiting or Restricting Such
Sale.  There shall not be in effect any law, rule or regulation prohibiting or
restricting such sale or requiring any consent or approval of any person, which
shall not have been obtained, to issue the Securities (except as otherwise
provided in this Agreement).

 

(d)                                 Required Consents.  The Company shall have
obtained any and all consents, permits, approvals, registrations and waivers
necessary or appropriate for consummation of the purchase and sale of the
Securities and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

 

(e)                                  Adverse Changes.  Since the date of
execution of this Agreement, no event or series of events shall have occurred
that reasonably could have or result in a Material Adverse Effect.

 

(f)                                   No Suspensions of Trading in Common Stock;
Listing.  Trading in the Common Stock shall not have been suspended by the SEC
or by the OTCQB (except for any suspensions of trading of not more than one
trading day solely to permit dissemination of material information regarding the
Company) at any time since the date of execution of this Agreement, and the
Common Stock shall have been at all times since such date quoted on the OTCQB.

 

(g)                                  Blue Sky.  The Company shall have completed
qualification for the Securities, including the Warrant Shares, under applicable
Blue Sky laws.

 

(h)                                 Legal Opinion.  The Company’s corporate
counsel shall have delivered a legal opinion addressed to the Subscribers in a
form reasonably acceptable to the Placement Agent.

 

(i)                                     Proceedings and Litigation.  No action,
suit or proceeding shall have been commenced by any Person against any party
hereto seeking to restrain or delay the purchase and sale of the Units or the
other transactions contemplated by this Agreement or any of the other Offering
Documents.

 

(j)                                    Disclosure Schedules.  The Company shall
have delivered a copy of its Disclosure Schedules (or delivered a copy of its
amended Disclosure Schedules pursuant to Section 5.1(a)).

 

VI.                               COVENANTS OF THE COMPANY

 

6.1                               Transfer Restrictions.

 

(a)                                 The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144 promulgated under the Securities Act, to the

 

14

--------------------------------------------------------------------------------


 

Company or to an affiliate of a Subscriber or in connection with, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement, and shall have the rights of a Subscriber under this Agreement.

 

(b)                                 The Subscriber agrees to the imprinting of a
legend on the Securities substantially in the following form until the
Securities have been transferred pursuant to a registration statement under the
Securities Act that has been declared effective or an exemption thereunder:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AN THE SECURITIES ISSUABLE UPON
[EXERCISE] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)                                  Certificates evidencing the Common Stock
shall not contain any legend (including the legend set forth in
Section 6.1(b) hereof):  (i)  following any sale of such Common Stock pursuant
to an effective registration statement covering the resale of such security
under the Securities Act, or (ii) following any sale of such Common Stock
pursuant to Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). The Company shall cause its
counsel, at the Company’s expense, to issue a legal opinion to the Company’s
transfer agent promptly (but in no event later then the requisite share delivery
date set forth in the Warrants) if required by the Company’s transfer agent to
effect the removal of the legend if one of the preceding events has occurred and
as permitted by law.

 

6.2                               Listing of Securities.  The Company agrees,
(i) if the Company applies to have the Common Stock traded on any other trading
market, it will include in such application the shares of Common Stock and
Warrant Shares, and will take such other action as is necessary or desirable to
cause the shares of Common Stock and Warrant Shares to be listed on such other
trading market as promptly as possible, and (ii) it will take all action
reasonably necessary to

 

15

--------------------------------------------------------------------------------


 

continue the listing and trading of its Common Stock on a trading market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the trading market.

 

6.3                               Reservation of Warrant Shares.  The Company
shall at all times while the Warrants are outstanding maintain a reserve from
its duly authorized shares of Common Stock of a number of shares of Common Stock
sufficient to allow for the issuance of the Warrant Shares.

 

6.4                               Replacement of Securities.  If any certificate
or instrument evidencing any of the Securities is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement securities. 
If a replacement certificate or instrument evidencing any securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

6.5                               Furnishing of Information.  Until the time
that no Subscriber owns Securities, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act.  As long as Subscriber owns
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to Subscriber and make publicly
available in accordance with Rule 144(c) such information as is required for the
Subscribers to sell the Securities under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, to the extent required from time to time to enable such
person to sell such Securities without registration under the Securities Act
within the requirements of the exemption provided by Rule 144.

 

6.6                               Securities Laws; Publicity.  The Company
shall, by 8:30 a.m. (New York City time) on the fourth trading day immediately
following a Closing hereunder, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and including the
Transaction Documents as exhibits thereto to the extent required by law.  The
Company shall not publicly disclose the name of Subscriber, or include the name
of any Subscriber in any filing with the SEC or any regulatory agency or trading
market, without the prior written consent of Subscriber, except: (a) as required
by federal securities law in connection with the filing of final Transaction
Documents (including signature pages thereto) with the SEC and (b) to the extent
such disclosure is required by law, in which case the Company shall provide the
Subscriber with prior notice of such disclosure permitted under this clause (b).

 

6.7                               Form D; Blue Sky Filings.  The Company agrees
to timely file a Form D with respect to the Securities as required under
Regulation D promulgated under the Securities Act and to provide a copy thereof,
promptly upon request of the Subscriber.  The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an

 

16

--------------------------------------------------------------------------------


 

exemption for, or to qualify the Securities for, sale to the Subscriber at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Subscriber.

 

6.8                               Equal Treatment of Subscribers.  No
consideration (including any modification of any Transaction Document) shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents.

 

6.9                               Indemnification.  The Company agrees to
indemnify and hold harmless the Subscriber, its affiliates and their respective
officers, directors, employees, agents and controlling persons (collectively,
the “Indemnified Parties”) from and against , any and all loss, liability,
damage or deficiency suffered or incurred by any Indemnified Party by reason of
any misrepresentation or breach of warranty by the Company made in this
Agreement or, after any applicable notice and/or cure periods, nonfulfillment of
any covenant or agreement to be performed or complied with by the Company under
this Agreement or other Transaction Documents; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding (unless such action is based upon a
breach of such Subscriber’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Subscriber may
have with any such stockholder or any violations by such Subscriber of state or
federal securities laws or any conduct by such Subscriber which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Subscriber in respect of which indemnity may be
sought pursuant to this Agreement, such Subscriber shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Subscriber.  Any Subscriber shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Subscriber except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of counsel, a material conflict on any material
issue between the position of the Company and the position of such Subscriber,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.  The Company will not be
liable to any Subscriber under this Agreement (y) for any settlement by a
Subscriber effected without the Company’s prior written consent, which shall not
be unreasonably withheld or delayed; or (z) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any
Subscriber’s breach of its representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Subscriber may
have with any such stockholder or any violations by such Subscriber of state or
federal securities laws or any conduct by such Subscriber which constitutes
fraud, gross negligence, willful misconduct or malfeasance.  The indemnification
required by this Section 6.9 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred.  The indemnity agreements contained

 

17

--------------------------------------------------------------------------------


 

herein shall be in addition to any cause of action or similar right of any
Subscriber against the Company or others and any liabilities the Company may be
subject to pursuant to law.

 

(a)                                 If for any reason (other than a final
non-appealable judgment finding any Indemnified Party liable for losses, claims,
damages, liabilities or expenses for its gross negligence or willful misconduct)
the foregoing indemnity is unavailable to an Indemnified Party or insufficient
to hold an Indemnified Party harmless, then the Company shall contribute to the
amount paid or payable by an Indemnified Party as a result of such loss, claim,
damage, liability or expense in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and the
Advisor on the other, but also the relative fault by the Company and the
Indemnified Party, as well as any relevant equitable considerations.

 

6.10                        Non-Public Information.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
other person acting on its behalf, will provide Subscriber or its agents or
counsel with any information that the Company believes constitutes material
non-public information.  The Company understands and confirms that Subscriber
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.

 

6.11                        Use of Proceeds.  Except as set forth on Schedule
6.11 attached hereto, the Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes and shall not use such
proceeds for: (a) the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) the redemption of any Common Stock or Common Stock
equivalents or (c) the payment for expenses connected with any investigations or
potential ligation or ligation and/or any settlement of any litigation.

 

6.12                        DTC.  In the event that while any of the Securities
are outstanding, (i) the Company does not use a transfer agent that is a member
participant of the Depository Trust Company Automated Securities Transfer
Program and/or (ii) the Company’s Common Stock is not at all times eligible for
transfer pursuant to the Depositor Trust Company Automated Transfer Program (i
and ii are referred to as a “DTC Event”) then then, in addition to any other
rights the Subscribers may have hereunder or under applicable law, on each
monthly anniversary of each such date (if the applicable DTC Event shall not
have been cured by such date) until the applicable DTC Event is cured, the
Company shall pay to each Subscriber an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1.0% of the aggregate purchase price paid
by such Holder pursuant to the Subscription Agreement and Purchase Agreement.
The parties agree that the maximum aggregate liquidated damages payable to an
Investor under this Agreement shall be 10% of the aggregate Purchase Price paid
by such Investor pursuant to this Purchase Agreement.  If the Company fails to
pay any partial liquidated damages pursuant to this Section in full within seven
days after the date payable, the Company will pay interest thereon at a rate of
18% per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Investor, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.

 

18

--------------------------------------------------------------------------------


 

VII.                          MISCELLANEOUS

 

7.1                               Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile with
receipt confirmed at or prior to 5:30 p.m. (New York City time) on a day in
which the New York Stock Exchange is open for trading (a “Trading Day”), (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile with receipt confirmed on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
second (2nd) Trading Day following the date sent by U.S. nationally recognized
overnight courier service or (d) upon delivery to or actual receipt by the party
to whom such notice is required to be given.  The address for such notices and
communications shall be addressed as follows:

 

if to the Company, to it at:

 

Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 200
Lakewood, Colorado 80401
Attn:  Stephen Alfers, President & CEO
Fax No.:  (720) 974-7249

 

With a copy to (which shall not constitute notice):

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attn:  Deborah Friedman, Esq.
Fax No.:  303-892-1379

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Richard A. Friedman, Esq.
Fax No.: (212) 930-9725

 

19

--------------------------------------------------------------------------------


 

if to the Escrow Agent, to it at:

 

Signature Bank
261 Madison Ave.
New York, NY 10016
Attn: Cliff Broder, Group Director and Senior Vice President
Fax: 646-822-1359

 

7.2                               Except as otherwise provided herein, this
Agreement shall not be changed, modified or amended except by a writing signed
by the parties hereto.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

7.3                               This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Subscriber (other than by merger).  Subscriber may assign any or all
of its rights under this Agreement to any person to whom Subscriber assigns or
transfers any Securities in accordance with applicable law, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents.

 

7.4                               The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

7.5                               Upon the execution and delivery of this
Agreement by the Subscriber and the Company, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of Securities
as herein provided, subject, however, to the right hereby reserved by the
Company to enter into the same agreements with other subscribers and to reject
any subscription, in whole or in part, provided the Company returns to
Subscriber any funds paid by Subscriber with respect to such rejected
subscription or portion thereof, without interest or deduction.

 

7.6                               All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and

 

20

--------------------------------------------------------------------------------


 

agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.

 

7.7                               The holding of any provision of this Agreement
to be invalid or unenforceable by a court of competent jurisdiction shall not
affect any other provision of this Agreement, which shall remain in full force
and effect.  If any provision of this Agreement shall be declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced in
whole or in part, such provision shall be interpreted so as to remain
enforceable to the maximum extent permissible consistent with applicable law and
the remaining conditions and provisions or portions thereof shall nevertheless
remain in full force and effect and enforceable to the extent they are valid,
legal and enforceable, and no provisions shall be deemed dependent upon any
other covenant or provision unless so expressed herein.

 

7.8                               It is agreed that a waiver by either party of
a breach of any provision of this Agreement shall not operate, or be construed,
as a waiver of any subsequent breach by that same party.

 

7.9                               The Company and Subscriber agree to execute
and deliver all such further documents, agreements and instruments and take such
other and further action as may be necessary or appropriate and as permitted by
law to carry out the purposes and intent of this Agreement.

 

7.10                        This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

7.11                        Nothing in this Agreement shall create or be deemed
to create any rights in any person or entity not a party to this Agreement.

 

7.12                        In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Subscriber
and the Company will be entitled to specific performance under this Agreement. 
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

7.13                        The Company further understands and acknowledges
that (i) Subscriber may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Warrant Shares deliverable with respect
to Securities are being determined, and (ii) such hedging activities (if any)
could reduce the value of the existing stockholders’ equity interests in the
Company at and after the time that the hedging activities are being conducted. 
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 

21

--------------------------------------------------------------------------------


 

7.14                        In order to discourage frivolous claims the parties
agree that unless a claimant in any proceeding arising out of this Agreement
succeeds in establishing his claim and recovering a judgment against another
party (regardless of whether such claimant succeeds against one of the other
parties to the action), then the other party shall be entitled to recover from
such claimant all of its/their reasonable legal costs and expenses relating to
such proceeding and/or incurred in preparation therefor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

 

 

PERSHING GOLD CORPORATION

 

 

 

 

 

By:

/s/ Stephen Alfers

 

 

Name: Stephen Alfers

 

 

Title: President and Chief Executive Officer

 

 

Address:

 

1658 Cole Boulevard
Building 6, Suite 200
Lakewood, Colorado 80401
Attn:  Stephen Alfers, President & CEO

 

SUBSCRIBERS:

 

The Subscribers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Subscriber is deemed to have
executed this UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF SUBSCRIBERS

 

Name of
Subscriber

 

Units

 

Shares of
Common
Stock

 

Warrant
Shares

 

Total Purchase
Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------